     Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 1 of 13 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

Manson Graves,                                 )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )
                                               )
Michael Ruff, Mark Harris,                     )             Case No. 4:21-cv-00989
Jamal Fisher, Officer Freeman,                 )
William Martin, Officer Boone,                 )
Bobby Magers, and Officer Kick,                )
                                               )             JURY TRIAL DEMANDED
               Defendants.                     )

                                             COMPLAINT

        Plaintiff Manson Graves, by and through his attorney, brings this Complaint for damages

against Defendants Michael Ruff, Mark Harris, Jamal Fisher, Officer Freeman, William Martin,

Officer Boone, Bobby Magers, and Officer Kick, and states to the Court as follows:

                                              PARTIES

        1.     Plaintiff Manson Graves, at all times relevant to this lawsuit, was a resident of the

               City of Bel-Ridge in the State of Missouri.

        2.     Defendant Michael Ruff was an Alderman of the City of Bel-Ridge. He is named

               in his individual capacity.

        3.     Defendant Mark Harris was the Police Chief of the City of Bel-Ridge. He is named

               in his individual capacity.

        4.     Defendant Jamal Fisher was a police officer with the City of Bel-Ridge. He is

               named in his individual capacity.

        5.     Defendant Officer Freeman was a police officer with the City of Bel-Ridge. He is

               named in his individual capacity.



                                                   1
Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 2 of 13 PageID #: 2




   6.    Defendant William Martin was a police officer with the City of Bel-Ridge. He is

         named in his individual capacity.

   7.    Defendant Officer Boone was a police officer with the City of Bel-Ridge. He is

         named in his individual capacity.

   8.    Defendant Bobby Magers was a police officer with the City of Bel-Ridge. He is

         named in his individual capacity.

   9.    Defendant Officer Kick was a police officer with the City of Bel-Ridge. He is

         named in his individual capacity.

   10.   Defendants are now and, at all times relevant to this lawsuit, were residents of the

         State of Missouri.

                          JURISDICTION AND VENUE

   11.   This lawsuit is a civil action arising under the Constitution of the United States of

         America and Missouri law.

   12.   The causes of action for this lawsuit arose in the City of Bel-Ridge, St. Louis

         County, in Missouri, which is in the territorial jurisdiction of the Federal District

         Court of the Eastern District of Missouri.

   13.   The Federal District Court of the Eastern District of Missouri has original

         jurisdiction over the claims arising under the United States Constitution pursuant

         to 28 U.S.C. § 1331.

   14.   The Federal District Court of the Eastern District of Missouri has supplemental

         jurisdiction over the claims arising under Missouri law pursuant to 28 U.S.C. §

         1367.

   15.   Venue is appropriate in the Federal District Court of the Eastern District of




                                           2
Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 3 of 13 PageID #: 3




         Missouri pursuant to 28 U.S.C. § 1391.

                                       FACTS

   16.   In or around April 2018, Willie Fair was elected as the Mayor of Bel-Ridge.

   17.   Plaintiff was an ardent supporter of and actively campaigned for Willie Fair.

   18.   On April 6, 2018, prior to Mr. Fair taking office, outgoing Mayor Rachel White

         called an emergency meeting of the Board of Aldermen of the City of Bel-Ridge.

   19.   The emergency meeting was in response to unsubstantiated fears that upon

         assuming office Mr. Fair would terminate members of the Bel-Ridge Police

         Department.

   20.   Members of the public, members of the media, members of the Bel-Ridge Police

         Department and Plaintiff were all in attendance at this meeting.

   21.    At the end of the meeting, the Board adjourned into a Closed Session.

   22.   Plaintiff and other members of the public were asked to leave the meeting and

         they voluntarily complied.

   23.   As Plaintiff left the meeting, Defendant Alderman Ruff approached Plaintiff in an

         aggressive manner.

   24.   Defendant Ruff had to be restrained from attacking Plaintiff by an officer of the

         Bel-Ridge Police Department. This incident was captured on video by Elliot

         Davis of the local Fox News affiliate.

   25.   On information and belief, Defendant Ruff directed Defendant police officers

         with the Bel-Ridge Police Department to draft investigative reports alleging

         Plaintiff assaulted Alderman Ruff.

   26.   On information and belief, Defendants Chief Mark Harris and Officer Jamal




                                          3
Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 4 of 13 PageID #: 4




         Fisher directed their subordinates with the Bel-Ridge Police Department to write

         fallacious investigative reports and arrest Plaintiff.

   27.   Specifically, Officer Freeman wrote an investigative report on April 8, two days

         after the alleged incident.

   28.   Officer William Martin wrote an investigative report on April 10, four days after

         the alleged incident.

   29.   Officer Boone wrote an investigative report on April 15, nine days after the

         alleged incident.

   30.   On May 18, 2018, Defendant police officers with the Bel-Ridge Police

         Department arrested Plaintiff.

   31.   Specifically, Officer Bobby Magers and Officer Kick arrested Plaintiff on May

         18, and each wrote an investigative report detailing that arrest.

   32.   Plaintiff was charged with one count of Assault in the 4th Degree.

   33.   Plaintiff denied that he assaulted anyone and maintains his innocence.

   34.   On October 2, 2018, the St. Louis County Prosecutor’s Office refused to issue

         charges against Plaintiff.

   35.   The City of Bel-Ridge dismissed the charge against Manson Graves on August 8,

         2019.

   36.   Defendants lacked probable cause to initiate prosecution against Plaintiff.

   37.   Specifically, Defendants concocted a charge against Plaintiff in retaliation for his

         support of the incoming Mayor Willie Fair.

   38.   On information and belief, the Bel-Ridge Police Department consorted with

         Defendant Ruff because they were concerned about the unfounded fear that their




                                            4
 Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 5 of 13 PageID #: 5




           employment would be terminated.

    39.    Defendants’ actions caused Plaintiff severe emotional distress.

    COUNT I: VIOLATION OF PLAINTIFF’S FOURTH AND FOURTEENTH

AMENDMENT RIGHTS TO BE FREE FROM UNREASONABLE SEIZURE UNDER 42

                                        U.S.C. § 1983

    40.    Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as

           if fully set forth herein.

    41.    Count I applies to all Defendants named in this Complaint.

    42.    Defendant Ruff instructed the other Defendants to arrest Plaintiff.

    43.    The police Defendants arrested and charged Plaintiff with a criminal offense

           without probable cause.

    44.    Defendants knew or should have known that Plaintiff was wrongfully arrested and

           prosecuted.

    45.    Defendants were directly responsible for depriving Plaintiff of his freedom.

    46.    Defendants acted under color of state law.

    47.    Defendants violated Plaintiff’s Fourth and Fourteenth Amendment rights to be

           free from unreasonable seizure of his person.

    48.    Defendants acted with malicious, intentional, or reckless and callous disregard for

           Plaintiff’s civil rights.

    49.    In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

           Plaintiff physical harm, embarrassment, and reputational damage.

    50.    Defendants also caused Plaintiff severe emotional distress.

    Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and




                                             5
  Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 6 of 13 PageID #: 6




reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.

           COUNT II: VIOLATION OF PLAINTIFF’S FOURTEENTH AMENDMENT

                    RIGHT TO DUE PROCESS UNDER 42 U.S.C. § 1983

       51.     Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as

               if fully set forth herein.

       52.     Count II applies to all Defendants in this Complaint.

       53.     Defendants caused Plaintiff to be arrested and charged with a criminal offense

               without probable cause.

       54.     Defendants knew or should have known that Plaintiff was wrongfully arrested and

               prosecuted.

       55.     Defendants were directly responsible for depriving Plaintiff of his freedom.

       56.     Defendants acted under color of state law.

       57.     Defendants violated Plaintiff’s Fourteenth Amendment rights by depriving him of

               his freedom without due process of law.

       58.     Defendants acted with malicious, intentional, or reckless and callous disregard for

               Plaintiff’s civil rights.

       59.     In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

               Plaintiff physical harm, embarrassment, and reputational damage.

       60.     Defendants also caused Plaintiff severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting




                                                   6
  Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 7 of 13 PageID #: 7




similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.

 COUNT III: VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHT TO FREE

                               SPEECH UNDER 42 U.S.C. § 1983

       61. Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

           fully set forth herein.

       62. Count III applies to all Defendants in this Complaint.

       63. Plaintiff publicly supported Willie Fair for Mayor of the City of Bel-Ridge through

           Plaintiff’s speech, including at the April 6, 2018 meeting of the Board of Alderman of

           the City of Bel-Ridge.

       64. Defendants opposed Willie Fair’s candidacy for Mayor.

       65. Plaintiff’s public support for Willie Fair constitutes free speech under the First

           Amendment to the United States Constitution.

       66. Defendants used their authority under state law to cause Plaintiff to be arrested and

           charged with a criminal offense without probable cause because Plaintiff exercised

           his right to free speech in supporting Willie Fair for Mayor.

       67. Defendants’ adverse actions toward Plaintiff would have a chilling effect on people of

           ordinary firmness exercising their rights to free speech and to support the political

           candidate of their choosing.

       68. Defendants’ adverse actions toward Plaintiff constitute retaliation against Plaintiff for

           exercising his right to free speech.

       69. Defendants violated Plaintiff’s First Amendment right to free speech.

       70. As a direct and proximate result of Defendants’ actions, Plaintiff was illegally




                                                   7
  Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 8 of 13 PageID #: 8




           arrested and harassed and suffered a violation of his civil liberties.

       71. Defendants acted with malicious, intentional, or reckless and callous disregard for

           Plaintiff’s civil rights.

       72. In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

           Plaintiff physical harm, embarrassment, and reputational damage.

       73. Defendants also caused Plaintiff severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.

 COUNT IV: CONSPIRACY TO VIOLATE PLAINTIFF’S CIVIL RIGHTS UNDER 42

                                            U.S.C. § 1983

       74. Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

           fully set forth herein.

       75. Count IV applies to all Defendants in this Complaint.

       76. Defendants conspired with each another to deprive Plaintiff of his civil rights,

           including his rights to be free from unreasonable seizure of his person, to due process

           of law, and to free speech.

       77. Defendants used their authority under state law to cause Plaintiff to be arrested and

           charged with a criminal offense without probable cause because Plaintiff exercised

           his civil liberties.

       78. Defendant Ruff participated in a scheme to deprive Plaintiff of his civil rights by

           instructing the police Defendants to arrest Plaintiff.




                                                   8
  Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 9 of 13 PageID #: 9




       79. Police Defendants participated in a scheme to deprive Plaintiff of his civil rights by

           arresting Plaintiff without probable cause and making false statements in official

           police records to support their illegal actions.

       80. As a direct and proximate result of Defendants’ actions, Plaintiff was illegally

           arrested and harassed and suffered a violation of his civil liberties.

       81. Defendants acted with malicious, intentional, or reckless and callous disregard for

           Plaintiff’s civil rights.

       82. In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

           Plaintiff physical harm, embarrassment, and reputational damage.

       83. Defendants also caused Plaintiff severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.

    COUNT V: VIOLATION OF PLAINTIFF’S RIGHT TO FREE SPEECH UNDER

                                 MISSOURI’S CONSTITUTION

       84. Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

           fully set forth herein.

       85. Count V applies to all Defendants in this Complaint.

       86. Plaintiff publicly supported Willie Fair for Mayor of the City of Bel-Ridge through

           Plaintiff’s speech, including at the April 6, 2018 meeting of the Board of Alderman of

           the City of Bel-Ridge.

       87. Defendants opposed Willie Fair’s candidacy for Mayor.




                                                   9
 Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 10 of 13 PageID #: 10




       88. Plaintiff’s public support for Willie Fair constitutes free speech under the Missouri’s

           Constitution, Article I, § 8.

       89. Defendants used their authority under state law to cause Plaintiff to be arrested and

           charged with a criminal offense without probable cause because Plaintiff exercised

           his right to free speech in supporting Willie Fair for Mayor.

       90. Defendants’ adverse actions toward Plaintiff would have a chilling effect on people of

           ordinary firmness exercising their right to free speech and to support the political

           candidate of their choosing.

       91. Defendants’ adverse actions toward Plaintiff constitute retaliation against Plaintiff for

           exercising his right to free speech.

       92. Defendants violated Plaintiff’s right as a citizen of Missouri to free speech.

       93. As a direct and proximate result of Defendants’ actions, Plaintiff was illegally

           arrested and harassed and suffered a violation of his civil liberties.

       94. Defendants acted with malicious, intentional, or reckless and callous disregard for

           Plaintiff’s civil rights.

       95. In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

           Plaintiff physical harm, embarrassment, and reputational damage.

       96. Defendants also caused Plaintiff severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.




                                                  10
 Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 11 of 13 PageID #: 11




                COUNT VI: FALSE IMPRISONMENT UNDER MISSOURI

                                           STATE LAW

       97. Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

           fully set forth herein.

       98. Count VI applies to all Defendants in this Complaint.

       99. Defendants caused Plaintiff to be arrested and charged with a criminal offense

           without probable cause.

       100.    Defendants had no legal justification to confine Plaintiff against his will.

       101.    Defendants knew or should have known that Plaintiff was wrongfully imprisoned.

       102.    Defendants’ conduct was outrageous because of their evil motive or reckless

           indifference to the rights of others.

       103.    In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

           Plaintiff physical harm, embarrassment, and reputational damage.

       104.    Defendants also caused Plaintiff severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this Court

deems just and proper.

              COUNT VII: MALICIOUS PROSECUTION UNDER MISSOURI

                                           STATE LAW


       105.    Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as

           if fully set forth herein.

       106.    Count VII applies to all Defendants in this Complaint.



                                                   11
 Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 12 of 13 PageID #: 12




       107.    Plaintiff was prosecuted for a municipal offense of Assault in the 4th Degree in

           case number 19SL-MU00056 in the Circuit Court of St. Louis County.

       108.    Defendants instigated the malicious prosecution of Plaintiff.

       109.    Defendants acted under color of state law.

       110.    The charge against Plaintiff was subsequently dismissed.

       111.    Defendants lacked probable cause to arrest and criminally charge Plaintiff.

       112.    Defendants acted with malice in arresting and criminally charging Plaintiff.

       113.    Defendants caused Plaintiff physical harm, embarrassment, reputational damage

           and severe emotional distress.

       Wherefore, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorney’s fees and costs, and for such other and further relief as this

Court deems just and proper.

                                               Respectfully submitted,

                                               /s/Patrick A. Hamacher
                                               Patrick A. Hamacher #63855
                                               211 N. Broadway, Suite 2950
                                               St. Louis, MO 63102
                                               314-241-1919 phone
                                               314-665-3017 fax
                                               hamacher@ngklawfirm.com

                                               /s/ Elad Gross
                                               Elad Gross #67125MO
                                               Attorney at Law
                                               5653 Southwest Ave.
                                               St. Louis, MO 63139
                                               Phone: (314) 753-9033
                                               Email: Elad.J.Gross@gmail.com




                                                  12
 Case: 4:21-cv-00989-NCC Doc. #: 1 Filed: 08/08/21 Page: 13 of 13 PageID #: 13




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of August 2021, the foregoing was filed electronically
with the Clerk of the Court to be served upon all parties by operation of the Court’s electronic
filing system.



                                              /s/Elad Gross
                                              Elad Gross




                                                13
